Title: To George Washington from David Stuart, 14 July 1789
From: Stuart, David
To: Washington, George



Dear Sir,
Abingdon 14th July—1789

Being just returned from a journey to the lower parts of the State, I am much distressed, to find your indisposition has been

much more severe than appeared from the Public papers—I hope I may now congratulate you on your perfect recovery.
Tho’ you were pleased at your departure, to desire to hear from me occasionally, yet knowing how much you are oppressed in this way, it was not my intention to increase your list of Correspondents, unless business required it; or, I had some information of the Public opinion respecting the operations of the government to communicate, which, if not usefull, or important, might be satisfactory—Both these motives concur in dictating the present address—Nothing could equal the ferment and disquietude, occasioned by the proposition respecting titles—As it is believed to have originated from Mr Adams & Lee, they are not only unpopular to an extreme, but highly odious—Neither I am convinced, will ever get a vote from this State again. As I consider it very unfortunate for the Government, that a person in the second office should be so unpopular, I have been much concerned at the clamor and abuse against him—Perhaps I feel it more sensibly, from being reminded of my insignificant exertions for him, as an Elector—The Opponents to the government affect to smile at it, and consider it as a verification of their prophecies about the tendency of the government. Mr Henry’s description of it, that it squinted towards monarchy, is in every mouth, and has established him in the general opinion, as a true Prophet—It has given me much pleasure to hear every part of your conduct spoke of, with high approbation, and particularly your dispensing with ceremony occasionally, and walking the streets; while Adams is never seen but in his carryage & six—As trivial as this may appear, it appears to be more captivating to the generality, than matters of more importance—Indeed, I believe the great herd of mankind, form their judegments of characters, more from such slight occurrences, than those of greater magnitude; and perhaps they are right, as the heart is more immediately consulted with respect to the former, than the latter, and an error of judgement, is more easily pardoned, than one of the heart—I find the Senate in general, to be unpopular, and much censured for keeping their doors shut—Nor do they appear more fortunate for their disagreement with the lower House, on the subject of a discrimination—I can only say that I think,

from what I have been able to learn, it would be a measure highly gratefull to every part of the State, but with the British Merchants—But it may possibly be founded more in prejudice & resentment, than sound policy; and if experience should prove it so, know it would be readily forgot, that it was a measure of their own and censure in abundance would follow—But without it, it is asked, what inducement can the British Court have to enter into any treaty at all with America, when her commerce is as much favored without one, as that of any nation which has a treaty?
In passing through Yorck to the Eastern Shore, I was much concerned to unde[r]stand, that the family of so virtuous and Patriotic a man, as Genl Nelson was left in so destitute a condition. His numerous Creditors had just presented their claims, which it seems amount to the enormous sum of 35000£—At the low rates at which property sells, it is thought little will be left for his family, after the debts are paid—As I know you are better acquainted with the Father’s virtues, than myself, I hope, you will think these a sufficient justification for my mentioning his son Thomas to you for some office. He has been well educated, and bred to the law, and been two or three years attending as a practitioner at the Genl Court—From the number of old Competitors there, his profits from his profession are but small and insufficient—I expect, that some place in your family would be agreeable—If you have no occasion for more, I should suppose that the office of Clerk to the Secretary of foreign affairs would be one, to which he is well fitted from his profession—It is a piece of justice due to the family, that I should observe, that I have mentioned the subject, without any application or suggestion on their part; prompted alone by my feelings for the distress of the family and my high respect for the virtues of the Father—Mr Page will be able to give you more information respecting the qualifications of the young man than I am, if you should think the reasons I have given deserve any attention. I must now confess my awkardness on this subject, and appeal to the motives which influenced me, for venturing to harrass you on a subject, on which, I know you were tired out, months before you left home.
Mr Claiborne informed me sometime ago, by Mr Basset, and

lately himself, that he concieved he had a right to the land in King William purchased by Mr Custis’s Father, from his Uncle, and containing about twenty five hundred acres. He concieves the lands to have been entailed, and wishes to know, if you have any information respecting it’s being docked—I can discover no instrument of that sort among the papers—In the deed of conveyance to Mr Custis, I observe that it was sold by a decree in Chancery of the Court of King-William, to pay Mr Claybornes debts. This is a very encouraging circumstance to me, as I cannot suppose the Court would have taken such a step, without the best opinions, that it was not entailed. I likewise find, that Mr Powers an able lawyer of that time, as an Executor, joins in the conveyance, as also Philip W: Claiborne Father of the present claimant—I can hardly think the former would have made himself liable and the latter conveyed away his right, without the fullest conviction of their being some defect in the entail—I have informed Mr Claiborne of these circumstances, but he does not appear to think them of any weight—He tells me, the lawyers he has consulted, think it a good entail—I have consulted no one yet but Coll Innes, who is of the same opinion with Mr Powers—Tho’ it is not probable, you have any information, which the papers do not furnish, yet, I could wish to know it certainly—I am told by Mr Moor, that Claiborne’s Father used to talk much of his right, and of suing for it—You may have heard of this, and the reasons which prevented him.
I shall have little to do the remainder of the year but attend the different Courts—The weighty suit in chancery with Robert Alexander, will be determined in August, and with Coll Basset in September, at Williamsburg—Mr W: Dandridge informs me, it is necessary there should be a deed of conveyance from you to Mr Custis’s heir, for the lands you purchased in King William—You will determine whether it be so, or not, to prevent any claim from your heirs—Mr J: Dandridge has informed me of an order for a considerable sum, due from his Father’s estate, to Mr Custis’s, which he has sent to you—When informed, of it’s being complied with, I shall give him credit for it.
I must now desire my best Compts to Mrs Washington. Mrs Stuart and the girls are well, and desire their love to each of

you, and beg to congratulate you on your recovery. I am Dr Sir, with great respect Your Affecte Servt

David Stuart


P:S: Our prospect for crops is very bad—We have had no good rain for some weeks—the corn at this advanced season, is scarce knee high. D:S:

